ICJ_129_CertainCriminalProceedings_COD_FRA_2004-12-29_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

ANNÉE 2004
2004
29 décembre
Rôle général
n° 129
29 décembre 2004

AFFAIRE RELATIVE À CERTAINES PROCÉDURES PÉNALES
ENGAGÉES EN FRANCE

(RÉPUBLIQUE DU CONGO c. FRANCE)

ORDONNANCE

Le président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l'article 44 de son
Règlement,

Vu l'ordonnance du 8 décembre 2004, par laquelle le président de la Cour a reporté au
10 janvier 2005 et au 10 août 2005, respectivement, les dates d'expiration des délais pour le dépôt
de la réplique de la République du Congo et de la duplique de la République française;

Considérant que, dans une lettre datée du 21 décembre 2004 et reçue au Greffe le même jour
par télécopie, l'agent de la République du Congo s'est référé à un pourvoi en cassation formé
contre l'arrêt de la première chambre d'instruction de la cour d'appel de Paris, rendu le
22 novembre 2004 et mentionné dans l'ordonnance du 8 décembre 2004, et a prié la Cour, pour les
raisons exposées dans ladite lettre, de reporter de six mois, à compter du 10 janvier 2005, la date
d'expiration du délai pour le dépôt de la réplique de la République du Congo; et considérant que,
dès réception de cette lettre, le greffier en a fait tenir copie à l’agent de la République française;

Considérant que, par lettre datée du 28 décembre 2004 et reçue au Greffe le même jour par
télécopie, l'agent de la République française a indiqué que son gouvernement ne s’opposait pas à la
nouvelle prorogation de délai sollicitée par la République du Congo, pourvu que le délai fixé pour
le dépôt de la duplique soit prorogé de la même manière;
Ds

Compte tenu des raisons invoquées par la République du Congo et de l'accord des Parties,

Reporte au 11 juillet 2005 la date d'expiration du délai pour le dépôt de la réplique de la
République du Congo;

Reporte au 11 août 2006 la date d'expiration du délai pour le dépôt de la duplique de la
République française;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la Paix, à La Haye,
le vingt-neuf décembre deux mille quatre, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et les autres seront transmis respectivement au Gouvernement de la République du Congo
et au Gouvernement de la République française.

Le président,
(Signé) SHI Jiuyong.

Le greffier,
(Signé) Philippe COUVREUR,
